                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DIVISION OF TEXAS
                                       AUSTIN DIVISION

NANCY KINNEY, CHARLES                                §
TOWNSLEY, MICHAEL SAURO,                             §
WALTER NOFFSINGER,                                   §
ROSA DAVIDSON,                                       §
MICHAEL KELLY, TOM KIERL,                            §
CONSTANCE LEWIS, SHERI PARR,                         §
PAUL PHAM, ALVARO PAIZ, TITON                        §
HOQUE, CHRIS MANCUSO, WILBERT                        §
TALMADGE, JANET GELPHMAN,                            §
THANH DO                                             §
     Plaintiffs,                                     §
                                                     §
vs.                                                  §        Civil Action No.: 1:20-cv-00969-LY
                                                     §
INTERNATIONAL BUSINESS                               §
MACHINES CORPORATION,                                §
     Defendant.                                      §


  PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE A REDACTED SUR-
          SUR-REPLY IN FURTHER OPPOSITION TO IBM’s MOTION
                       TO COMPEL ARBITRATION


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME Plaintiffs Nancy Kinney, Tom Kierl, Alvaro Paiz, Constance Lewis, Sheri Parr

(hereinafter “Plaintiffs”) in the above-entitled and numbered cause and submit Unopposed

motion for leave to file a redacted Sur-Sur-Reply in further opposition to IBM’s Motion to

Compel Arbitration.




Plaintiffs’ Motion for Leave to File Redacted Arbitration Sur-Sur-Reply                    Page 1
                                        I.     RELIEF REQUESTED

1.       IBM filed a Motion to Compel Arbitration and Dismiss Certain Plaintiffs on October 23,

2020 (Dkt. #10). Plaintiffs filed a Response in Opposition on November 20, 2020 (Dkt. # 16).

IBM filed a Reply in Support on December 11, 2020. (Dkt. # 23).

2.       On December 18, 2020 Plaintiffs filed a motion for Leave to File a Sur-reply (Dkt. # 27),

wherein Plaintiffs argued a Plaintiffs needed to conduct meaningful discovery in order to provide

specifics as to IBM’s fraud. This Court granted leave to file on March 1, 2021. Now, Plaintiffs

seek permission of this Court to file the attached redacted Sur-Sur-Reply. Pursuant to Local

Rules, however, no other motion practice is permitted without this Court’s approval.1

3.       Plaintiffs understand that the Local Rules limit motion practice because the Court expects

issues to be addressed succinctly so as not to waste judicial resources on excess arguments.

However, Plaintiffs respectfully submits that there is good cause for this Court to consider

further arguments on this issue.

4.       Here, Plaintiffs seek to file this redacted Sur-Sur-Reply in order to brief this Court on

documents Plaintiffs have recently obtained in the Discovery process that supports Plaintiffs’

arguments that IBM induced arbitration agreements via fraud. Accordingly, Plaintiffs seek

permission to file this Sur-Sur-reply so that the Court may consider the full weight of the legal

and factual issues in controversy, and so that justice may be done.

5.       Plaintiffs’ counsel has reached out to counsel for IBM and discussed the need for this

Sur-Sur-reply and accompanying exhibits. After conference, IBM’s counsel confirmed in writing

that they are unopposed to the filing of this Sur-Sur-Reply so long as certain quotations were

redacted from the public filing of this motion, and that Plaintiffs only file the unredacted



1
    See W.D. Tex. Civ. R. CV – 7 (f)(1).


Plaintiffs’ Motion for Leave to File Redacted Arbitration Sur-Sur-Reply              Page 2
version of the motion and accompanying exhibits under seal. Plaintiffs have acceded to IBM’s

request—despite Plaintiffs’ objections

                                                II.     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that this

Court grant this unopposed motion and to allow Plaintiffs to file this redacted Sur-Sur-Reply in

further opposition to IBM’s Motion to Compel Arbitration.

                                                           Respectfully submitted,

                                                           WRIGHT & GREENHILL, P.C.
                                                           900 Congress Avenue, Suite 500
                                                           Austin, Texas 78701
                                                           512/476-4600
                                                           512/476-5382 (Fax)




                                                           By:
                                                                 Heidi A. Coughlin
                                                                 State Bar No. 24059615
                                                                 hcoughlin@w-g.com
                                                                 Archie Carl Pierce
                                                                 State Bar No. 15991500
                                                                 cpierce@w-g.com
                                                                 Blair Leake
                                                                 State Bar No. 24081630
                                                                 bleake@w-g.com

                                                                 and




                                                           By:
                                                                 Kaplan Law Firm
                                                                 Austin Kaplan
                                                                 State Bar No. 24072176
                                                                 akaplan@kaplanlawatx.com

                                                           Counsel for the Plaintiffs



Plaintiffs’ Motion for Leave to File Redacted Arbitration Sur-Sur-Reply                     Page 3
                                   CERTIFICATE OF CONFERENCE

        Counsel for Plaintiffs complied with the Court’s meet and confer requirement under

Local Court Rule CV-7(i). On April 28, 2021, Plaintiffs’ counsel conferred via email with

IBM’s counsel about Plaintiffs’ motion for leave to file a sur-reply. Counsel for IBM is

unopposed to Plaintiffs’ Motion




                                                                          Heidi A. Coughlin


                                       CERTIFICATE OF SERVICE

        I hereby certify that on April 30th, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which sent notification of such filing to the Court and

Defendant’s counsel of record.




                                                                          Heidi A. Coughlin




Plaintiffs’ Motion for Leave to File Redacted Arbitration Sur-Sur-Reply                       Page 4
